TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-06-00802-CV



                  Frederick K. Geissler and Mary E. Geissler, Appellants

                                               v.

                      Texas American Title Insurance Company, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
    NO. D-1-GN-05-004234, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellants Frederick K. Geissler and Mary E. Geissler filed a motion requesting that

their appeal be dismissed. See Tex. R. App. P. 42.1(a)(1). We grant the motion and dismiss

the appeal.



                                            _________________________________________

                                            Diane Henson, Justice



Before Chief Justice Law, Justices Puryear and Henson

Dismissed on Appellants’ Motion

Filed: July 3, 2007